GRIFFIN, J.
We find no error reversible on appeal and affirm, except for one issue that will require correction or clarification below. The second of the two injunctions issued by the trial court is denominated a “permanent injunction.” The terms of the injunction, however, suggest that it is intended to be a temporary injunction, and appellees agree that the injunction is a temporary one. Rather than address this matter with the trial court below, however, appellants elected immediately to appeal. Appellees attempted to cure the problem by filing a motion to correct a scrivener’s error in the trial court, but they represent in their brief that they were unable to obtain the cooperation of the appellant to secure a hearing time before the trial judge prior to the filing of the notice of appeal. This matter does require correction or clarification by the trial court as to its intent. Accordingly, we remand to the trial court for further proceedings consistent with this opinion.
AFFIRMED; REMANDED for correction or clarification of order.
EVANDER and BERGER, JJ., concur.